Exhibit 10.9

 

 

ASSIGNMENT OF PARTNERSHIP INTEREST

 

 

THIS ASSIGNMENT OF PARTNERSHIP INTEREST (this "Assignment") dated as of the 1st
day of October, 2015, by and between SETTLERS RIDGE MANAGEMENT GP, LLC
("Assignor") and INLAND REAL ESTATE INCOME TRUST, INC. ("Assignee").

 

WHEREAS, Assignor and Assignee's predecessor in interest entered into that
certain Purchase and Sale Agreement and Escrow Instructions dated as of August
21, 2015, as amended and assigned, (the "Agreement"), for the sale and purchase
of certain "Ownership Interests" (as more particularly described in Exhibit A
attached here).

 

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor's right, title and interest in and to the Ownership Interests as
hereinafter provided; and

 

WHEREAS, Assignee desires to accept the assignment and assume the duties and
obligations of Assignor with respect to the Ownership Interests.

 

 

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

 

1. Assignor does hereby assign, transfer, set over and deliver unto Assignee all
of the Assignor's right, title and interest, in and to, all of its right, title
and interest in and to the Ownership Interests. Assignor hereby agrees that such
assignment is and shall be irrevocable, unconditional and shall survive and
shall not be affected by the subsequent dissolution, bankruptcy or insolvency of
Assignor.

1

 

 

 

2. Assignee hereby accepts the foregoing assignment of the Ownership Interests
and hereby assumes all duties and obligations of Assignor with respect to the
Ownership Interests, to the extent such duties and obligations arise or accrue
from and after the date of this Assignment. Assignee shall defend, indemnify and
hold harmless Assignor from and against any and all Claims asserted against or
incurred by Assignor as a result of any acts or omissions, which arise or accrue
after the date of this Assignment, in connection with the Ownership Interests.
"Claims" means claims, demands, causes of action, losses, damages, liabilities,
judgments, costs and expenses (including, without limitations, reasonable
attorneys' fees, whether suit is instituted or not). Notwithstanding anything to
the contrary contained herein, during the Property Representations Survival
Period (as such term is defined in the Agreement), Assignor shall defend,
indemnify and hold Assignee harmless from and against any and all Claims (i) for
personal injury which are covered by Assignor's insurance resulting from events
occurring during the period of ownership by O'Connor/RealVest Retail Holding
Company LLC beginning on March 5, 2012, and (ii) made by Barnes & Noble
Booksellers, Inc., or its successors and/or assigns ("B&N Tenant"), with respect
to Assignor's incorrect billing of B&N Tenant's pro rata share of the real
property taxes and assessments for years prior to calendar year 2015; provided,
however, that in each case of clauses (i) and (ii) above, Assignor's liability
under this defense, indemnity and hold harmless agreement shall be limited to
the amount of, and recoverable only out of, the Holdback (as such term is
defined in the Agreement).

 

3. This Assignment is made without any express or implied warranty of any kind,
expect as explicitly set forth in the Agreement.

 

4. This Assignment shall be (a) binding upon, and inure to the benefit of, the
parties to this Assignment and their respective successors and assigns, and (b)
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the application of choice of law principles.

 

5. This Assignment may be executed in several counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.

 

 

 

[remainder of page intentionally left blank]

2

 

 

IN WITNESS WHEREOF, this Assignment has been signed, sealed and delivered by the
parties as of the date first above written.

 

 

ASSIGNOR:

 

SETTLERS RIDGE MANAGEMENT GP, LLC,

a Pennsylvania limited liability company

            By:

O’CONNOR/REALVEST SETTLERS RIDGE II (GP) LLC,

a Delaware limited liability company,

its sole member

              By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                By:

OC-RV RETAIL LLC,

a Delaware limited liability company,

its managing member

                  By: /s/ William Q. O’Connor         Name: William Q. O’Connor
        Title: President                          

ASSIGNEE:

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

              By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Its:
Vice President, Treasurer & CAO

 

3

 

 

Exhibit A

OWNERSHIP INTERESTS

 

General Partner of Settlers Ridge Management, L.P., a Pennsylvania limited
partnership - 1% partnership interest

 